Citation Nr: 1116346	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 2006 for the award of service connection for degenerative joint disease of the thoracic spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a back disability, evaluated as 20 percent disabling, and which assigned an effective date of July 31, 2006.  

In November 2010, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a final and unappealed decisions, dated in February 2001 and August 2002, the RO denied claims for service connection for a back disability; an application to reopen the claim subsequent to the RO's August 2002 decision was not received prior to July 31, 2006.  

2.  After the August 2002 rating decision, the first communication from the Veteran seeking to reopen a claim of service connection for a back disability was received on July 31, 2006 and no prior document may be construed as a notice of disagreement or an informal claim of entitlement to service connection for a back disability.

3.  In May 2008, the RO granted service connection for a back disability; the RO assigned an effective date for service connection of July 31, 2006.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 2006, for the award of service connection for degenerative joint disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in August 2006, the Veteran was provided with VCAA notice in association with her application to reopen her claim for service connection for a back disability.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

In this case, the Veteran does not assert, and there is no evidence to show, that she filed an application for service connection for a back disability after the RO's final August 2002 rating decision, and prior to the current effective date, and there is no dispute as to the underlying facts.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claim.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Earlier Effective Date

The Veteran asserts that she is entitled to an effective date prior to July 31, 2006 for service connection for degenerative joint disease of the thoracolumbar spine.  
A review of the transcript of her November 2010 hearing shows that she testified that she tried to file a claim for service connection in 1994, upon separation from service, but that she was told that her claim would not be accepted because she was to receive a special separation benefit.  She further testified that she filed a claim for service connection in 2001.  The Veteran's representative further argued that the Veteran's VA examination for her back, performed in 2001, was inadequate because it was not based on a review of the C-file, and because it did not include an etiological opinion.  

In February 2000, the Veteran filed a claim (VA Form 21-526) for several disabilities, to include a back disability.  In a rating decision, dated in February 2001, the RO denied the claim.  In April 2001, she filed to reopen the claim.  In a rating decision, dated in August 2002, the RO denied the Veteran's application to reopen the claim for service connection for a back disability.  In each case, the Veteran did was not appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In a statement (VA Form 21-4138), received on July 31, 2006, the Veteran filed to reopen her claim for service connection for a back disability.  

In May 2008, the RO granted service connection for a back disability (later recharacterized as "degenerative joint disease of the thoracolumbar spine"), and assigned an effective date of July 31, 2006.  The Veteran has appealed the issue of entitlement to an earlier effective date.  

Generally, the effective date of an award of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Since the Veteran did not file a timely notice of disagreement with the August 2002 RO decision, it became final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the August 202 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date of the decision.  Hence, the Veteran is precluded from an effective date in 2001 (receipt of her original claim), as she has requested.

The only question before the Board at this time is whether subsequent to the August 2002 rating decision and prior to July 31, 2006 she communicated a timely notice of disagreement, or an intent to reopen her claim seeking service connection for a back disability.  38 C.F.R. § 3.155.  There is nothing in record to suggest that she did either.  A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a timely notice of disagreement or claim of service connection for a back disability that was received subsequent to the RO's August 2002 rating decision and prior to July 31, 2006.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r).  

Hence, the earliest date after the August 2002 rating decision the Veteran expressed an intent to file a claim seeking service connection for a back disability is July 31, 2006, which is the presently assigned effective date.  Under the controlling law and regulations (outlined above), the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r).  Thus, the July 31, 2006, date of claim is the appropriate effective date here, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. 
§ 3.400. 

To the extent that the Veteran asserts that her back disability existed before she filed her claim to reopen in July 2006, this is not a basis for the assignment of an earlier effective date.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed, in this case, following the most recent and final denial of the claim in August 2002.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on [a] current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Here, the claim was filed on July 31, 2006, and the Board finds that this is the correct effective date based on the evidence of record and the applicable laws and regulations.  

Finally, the Veteran's representative has argued that the Veteran's VA examination in 2001 was inadequate because it was not based on a review of the C-file, and because it did not include an etiological opinion.  This argument does not provide a basis for an earlier effective date.  The RO's February 2001 and August 2002 decisions, which denied service connection for a back disability, are final, and the Veteran and, again, her representative has not asserted that either these decisions were based on clear and unmistakable error.  See generally 38 C.F.R. §§ 3.104, 3.105(a) (2010); see also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (stating that clear and unmistakable error claims involve a very specific and rare kind of error).  The Board further points out that a breach of the duty to assist cannot constitute clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Counts v. Brown, 6 Vet. App. 473, 480 (1994).  

In summary, the record does not include any communication from the Veteran (or her representative or other person noted in 38 C.F.R. § 3.155) that was received after the RO's final August 2002 decision, and prior to July 31, 2006, that may reasonably be construed as an indication that she was seeking service connection for her back disability.  Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for degenerative joint disease of the thoracolumbar spine prior to July 31, 2006.  This effective date has been assigned in accordance with 38 C.F.R. § 3.400(q)(2), (r).

The Court has held that where the law not the evidence is dispositive, the Board should deny an appeal because of an absence of a legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran has failed to allege facts which meet the criteria in the law or regulations, and her claim must be denied.  The Board therefore finds that the claim for an effective date prior to July 31, 2006, for service connection for degenerative joint disease of the thoracolumbar spine must be denied.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.  


ORDER

An effective date prior to July 31, 2006 for service connection for degenerative joint disease of the thoracolumbar spine is denied. 


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from her hearing, held in November 2010, shows that the Veteran essentially testified that her back symptoms have worsened since her last VA examination (in May 2010), and a statement from a VA physician, T.S., M.D., dated in September 2010, states that the Veteran is experiencing a "severe exacerbation" of her symptoms which require rest and medication, and that she would have to be off work from September 23rd to October 4th.  Accordingly, on Remand, the Veteran should be afforded another examination to thoroughly and contemporaneously assess the severity of her thoracolumbar spine.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for back symptoms after 2008 (i.e., after the most recent treatment reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to ascertain the current severity of her service-connected degenerative joint disease of the thoracolumbar spine.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should state that the Veteran's C-file has been reviewed in association with the examination.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion.  

The examiner must include findings as to the current symptomatology of the service-connected lumbar spine disorder.  Among other things, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

If possible, the examiner should state whether the Veteran's back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The examiner should identify all neurological pathology associated with the service-connected degenerative joint disease of the thoracolumbar spine, and discuss its nature and severity.  

3.  Thereafter, the RO should readjudicate the issue on appeal, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and her representative should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


